Title: From John Adams to John Quincy Adams, 25 February 1804
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Feb. 25. 1804

I will write to you, if it be only for the Pleasure of giving you a Proof under my hand, that I am alive.—We have had no Topicks this Winter but Banks, Insurance offices, Toll Bridges and Turnpike Roads, till lately a Manifesto has appeared of the Republicans Democrats against Governor Strong, made up partly from Dallas’s and partly from the Connecticutt one which Mr. Tracy answered. Your quondam Brother Senator Mr Bidwell has the Reputation of the Composition, and if We may judge by the internal Evidence of dispassionate and deliberate Sophistry and Misrepresentation, not without reason. Mr. Sullivan for Governor instead of Mr Strong. Mr Heath for Lt. Govr against Mr Robbins. As my Master Gridley used to say, Non vult fac.
I leave the national affairs to The Administration and to Congress. Shall We have such a declaration from the Republicans in Congress, concerning the future Election of President And Vice President?
The Inquiry into Mr. Chace’s Candor and Frankness proceeds but Slowly. So do the Louisiana Bills and the Seamans Bills. The latter is a more difficult matter to manage than the former. The Right of the English to impress British Seamen on board of our Ships in their own Ports Harbours and Rivers, is difficult to deny, unless We deny the Rights of impressing their own Seamen in any Case, which We perhaps have no business with. But upon the high Seas, I never could comprehend their right to impress any Seamen, even Deserters from their own Navy. Upon what Law of Nations, upon what Treaty, upon what Law of Great Britain can such a Claim be founded? I had, when any thing depended upon me, great difficulties upon this subject. None of the English Writers, not even Judge Foster, has asserted a Right of impressing Seamen, from their own Merchant Ships in any of the Ports of their own Colonies, or any where upon the high Seas. Considering the Relations between the U.S. and the British Dominions, this is a Subject of great delicacy and Importance: and there is more danger from irritations of temper, than from the Magnitude and Intricacy of the Subject. More is to be dreaded too, from the Same Source, in Mr Munroes negotiations of a new Treaty, than from any other cause.
Our Countrymen will find Ettiquette a more important Subject than they ever thought it. No People under Heaven have quicker feelings of this kind than our Men and Women. They never knew themselves till now. If Briton should send their Dukes as Ambassadors as they ought to do, I Suppose, Ministers of States and Senators too would give Way. Perhaps the Vice President too. But the President ought not, tho the Prince of orange does, or did. To be Sure, there is some difficulty in keeping up the Reverence in the Minds of our own People for their Secretary of State and his Lady, living upon 5000 dollars a year and a foreign Minister living on 4 or 5000 Sterling with a Service of Plate of 3000 Guineas. But this will be remedied in time Our People have as much Pride as English or French, and when this pride takes a turn as it will whenever the ruling Party becomes strong enough to banish its fears, Provision will be made for Pomp enough to Satiate the Hauteur of a Virginian Democrat which is little less than that of a polish Palatine. My Love to your Wife and Children & Mrs. Johnson and hers, and Mr Helen and his.
Do the President and Mr Madison preserve their health under all their fatigues. Mr Gallatins pale face will never be made paler by any application to Business or Study. His Constitution is hardened to both by habit.
The entire confidence I have in your Candor and Integrity, and the certain Knowledge I have of your Talents and Information, place me at much ease on your Account. I do not disapprove of your Conduct in the Business of Louissiana. I think you have been right, though I know it will become a very unpopular Subject in the Northern States, especially when they See the Account of Expences which must be occasioned by it.
In the Supream Court I know you have Some Business and I hope you have more than I know of. My kindest regards to the Judges if you have a natural opportunity.
Your Brother has been taken Notice of by the Government without any Solicitation of any kind, and he is the means of a more agreable Society than We could have without him. He is close to his Studies and will do very well.
I am, my dear Son, with my best Wishes and / Prayers for Blessings on your and yours, your / affectionate Father
J. Adams